



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bowman, 2019 ONCA 801

DATE: 20191004

DOCKET: M49683

Rouleau, Trotter and Harvison
Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Keith Bowman

Appellant

Keith Bowman, in person

Brian Snell, duty counsel

Andrew Hotke, for the respondent

Heard: October 1, 2019

APPEAL BOOK ENDORSEMENT

[1]

The moving party seeks leave to appeal. He was
convicted of refusing to comply with a breath demand. His appeal to the
Superior Court was dismissed. In this court, duty counsel on his behalf argues
that the trial judge did not consider whether the moving partys disorientation
following the accident and possible concussion raised a reasonable doubt.
Although this was not raised before the Superior Court, duty counsel submits
that it is in the interest of justice that leave to appeal be granted so that
this issue can be addressed in this court.

[2]

We disagree.

[3]

The trial judge was clearly alive to the moving
partys disorientation as it was the basis for her acquittal of the moving
party on the impaired driving charge. In our view, there is no basis for
concluding that the trial judge overlooked this evidence when later in her
reasons she found that the moving party had refused to provide the breath
sample. The moving party then argues that one of the police officers lied about
his interactions with him at the scene and that this provides a basis for
granting leave.

[4]

Again, we disagree.

[5]

As explained by the Superior Court judge, the
alleged lie had no impact on the conviction of refusing to provide a breath
sample.

[6]

Leave to appeal is denied. With the consent of
the Crown, the sentence appeal is allowed in part to strike down the victim
surcharge of $400.


